Citation Nr: 1435328	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  07-17 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for hypertension. 

2.  Entitlement to a rating higher than 10 percent for irritable bowel syndrome. 

3.  Entitlement to a rating higher than 30 percent for a psychiatric disorder, to include generalized anxiety disorder, prior to October 14, 2006, and a rating in excess of 70 percent thereafter. 

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to March 2003.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In August 2010, the Veteran presented testimony at a personal hearing conducted at the Indianapolis RO before the undersigned.  A transcript of this hearing has been prepared and incorporated into the Veteran's claims folder.

In December 2010, the issues on appeal were remanded for further development.

The Board has also reviewed the Veteran's electronic claims file in conjunction with this adjudication, via the Veterans Benefits Management System (VBMS) and the Virtual VA System (VVA).

The issues of entitlement to a rating higher than 30 percent for a psychiatric disorder prior to October 14, 2006, and a rating in excess of 70 percent thereafter; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension has not been manifested by blood pressure readings with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

2.  Prior to January 28, 2011, the Veteran's service-connected irritable bowel syndrome did not more nearly approximate severe IBS with associated symptomatology.

3.  Effective January 28, 2011, after resolving reasonable doubt, the Veteran's service-connected irritable bowel syndrome more nearly approximated severe IBS with associated symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

2.  Prior to January 28, 2011, the criteria for a rating in excess of 10 percent for irritable bowel syndrome were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2013).

3.  Effective January 28, 2011, the criteria for a 30 percent rating for irritable bowel syndrome, but no higher, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2013).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claims. 
The duty to notify was satisfied by letters dated March 2005 and January 2008.  The claims were last readjudicated in June 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the paper claims file, to include the Veteran's service treatment, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, hearing testimony, and evidence contained in the Veteran's VBMS and VVA electronic files.

The record reflects that at the August 2010 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing related to the issues decided in this decision.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).

In addition, the Board notes that the case was remanded in December 2010 to provide the Veteran a VA examination.  The Veteran's examinations in January 2011 were adequate upon which to base a determination for his hypertension and irritable bowel syndrome claims.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with in regard to these two issues.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Examinations adequate for purposes of adjudicating the claims for hypertension and irritable bowel syndrome have been provided.  Notably, the VA examinations administered in January 2011 recorded the medical history of his hypertension, recorded his blood pressure readings, and addressed the impact of his hypertension on daily activities and employability.  Similarly, the examinations addressed all relevant symptoms and severity associated with the Veteran's irritable bowel syndrome, to include the impact of this disability on his daily activities and employability.  
Given the above, no further action related to the duties to notify and assist is required in this case.  

II.  The Merits of the Claims

The Veteran contends that his currently assigned disability ratings for hypertension and irritable bowel syndrome do not adequately reflect his current disabilities.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertension

The Veteran's service-connected hypertension is evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertension warrants a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A rating in excess of 10 percent is not warranted for the Veteran's service-connected hypertension because diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, has not been shown.  

In his regard, during his February 2005 VA examination, the Veteran commented that his blood pressure has been well controlled and his home monitor generally gives him a reading between 120 and 135 systolic.  The Veteran reported that his headaches were controlled by his blood pressure medication.  His blood pressure was 130/70.  The examiner also noted that the Veteran's blood pressure was controlled by his medications.  

In December 2009, the Veteran had an additional VA examination.  The examiner noted that continuous medication was required for control of hypertension.  The blood pressure reading was 146/86.  The Veteran reported that he was unemployed for the past two to five years because of anxiety and panic attacks and his irritable bowel syndrome.  The examiner stated that the Veteran's hypertension has no effect on his ability to engage in physical or sedentary employment, and that there were no effects on his usual daily activities.  

During his hearing, the Veteran testified that when he goes to the hospital and is worried about something, his blood pressure is high and his face gets flushed.  He added that sometimes in public he cannot breathe, he starts to sweat and shake, and feels like he will faint.  He reported that during a recent hospital visit, he recalled seeing that his blood pressure was 200/120.  See Hearing Transcript pp. 21-22.  

However, private treatment records that were submitted to support the Veteran's contention that his blood pressure was over 200 indicated that during a May 2010 visit to Monroe Hospital, his blood pressure was recorded as 138/78.

Most recently, the Veteran had a VA examination in January 2011.  His current treatment was Lisinopril which had no side effects.  His blood pressure readings were 129/90, 149/98, and 136/83.  There was no history of headaches related to his hypertension.  His usual occupation was listed as fork lift driver, but he had been unemployed for 5 to 10 years, due to panic attacks and stomach aches, per his self-report.  The examiner concluded that there were no effects on the Veteran's usual occupation as the result of his hypertension.  The examiner commented that hypertension itself will not cause effects on physical or sedentary labor; it is the anxiety that will control the blood pressure and cause it to elevate when the Veteran begins to feel anxious or uncomfortable in a physical or sedentary labor setting.  

As reflected above, diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more has not been shown.  Accordingly, a rating in excess of 10 percent for hypertension is not warranted.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.

Irritable Bowel Syndrome

The Veteran's service connected Irritable Bowel Syndrome (IBS) is rated under Diagnostic Code 7319.  That diagnostic code directs that a minimal compensable (10 percent) rating be assigned for moderate IBS, to specifically include frequent episodes of bowel disturbance with abdominal distress.  The code envisions a maximum 30 percent rating for severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319. 

The terms mild, moderate, and severe, as used in Diagnostic Code 7319 are not defined in the Rating Schedule.  Thus, the Board must evaluate all the pertinent evidence to the end that its decision is equitable and just.  38 C.F.R. § 4.6.

The Board concludes that prior to the January 28, 2011, VA examination, the evidence of record did not more nearly approximate the criteria for a 30 percent rating.  The evidence of record did not show severe IBS or severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  In this regard, the Veteran had an evaluation with SSA in August 2006.  The Veteran reported that following his separation from service, he held thirteen to fourteen different jobs that he quit shortly after starting because of severe bowel or intestinal discomfort.  

The Veteran underwent a VA examination for his IBS in December 2007.  The examiner noted that the Veteran was treated with medication that did not have any side effects.  The Veteran reported daily nausea, persistent diarrhea four to six times per day, bloating, weakness, fatigue, and peripheral edema.  The Veteran did not report vomiting, constipation, fistula, or intestinal pain.  Upon examination, there was no significant weight loss or malnutrition, signs of anemia, abdominal mass, or abdominal tenderness.  The effects on the Veteran's daily activities were a mild impact on chores, shopping, recreation, traveling, feeding, and toileting; a moderate impact on exercise; and a severe impact on sports.  There was no impact on bathing, dressing, or grooming.  The Veteran reported that for the last two years, he was unable to work due to panic attacks and anxiety.

During a June 2008 VA evaluation, the Veteran reported no abdominal pain, problems with constipation, diarrhea, heartburn, nausea, or vomiting.  

The Veteran had another VA examination for his IBS in December 2009.  The Veteran reported no treatment for his IBS.  He reported daily nausea, daily persistent diarrhea occurring four to six times per day, and sharp daily abdominal pain.  The Veteran denied vomiting, constipation, and fistula.  Upon examination, there were no signs of significant weight loss or malnutrition, anemia, or abdominal mass, but there was mild diffuse tenderness.  The Veteran reported that he had not worked for the past two to five years because of anxiety and panic attacks and IBS.  His IBS had a mild impact on his exercise, sports, and feeding; a moderate impact on his shopping and recreation, and a severe impact on his traveling and toileting.  There was no impact on his ability to complete chores, bathe, dress, or groom.  The examiner concluded that the Veteran's IBS had a moderate effect on his ability to maintain physical and sedentary employment.  

In May 2010, the Veteran went to M. H. for a colonoscopy.  He reported abdominal pain, excessive gas for over a year, and episodic diarrhea.  The impression was mildly spastic colon.  

During his August 2010 hearing, the Veteran testified that he was limited to production line type of jobs because he did not have a degree.  The Veteran testified the he was worried about a production line type of job because he has to use the bathroom frequently and did not feel that this type of job would accommodate his IBS.  He reported that he had to use the restroom more frequently when he was out of the house.  See Hearing Transcript pp. 8, 14-17.

In summary, during this period, the Veteran denied having constipation.  While he did report having diarrhea and some abdominal distress, such as nausea, gas, and abdominal pain, these complaints do not rise to the level of frequency and severity contemplated by a 30 percent disability rating.  For example, the Veteran denied abdominal pain, constipation, diarrhea, heartburn, nausea and vomiting in June 2008.  The absence of any complaint at that time suggests that the Veteran experiences no more than frequent diarrhea and abdominal distress.  Frequent diarrhea and abdominal distress are specifically considered in the currently assigned 10 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  The Board also finds it significant that after examination in December 2009, a VA clinician specifically found that the Veteran's IBS had only a moderate effect on his ability to maintain employment.  Given the above, the Board finds that the symptomatology associated with the Veteran's IBS, as described by the Veteran and by VA examiners, more closely resembles moderate IBS than severe IBS prior to January 28, 2011.  As such, a rating in excess of 10 percent is not warranted prior to that date.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319.  Accordingly, prior to January 28, 2011, the evidence of record did not demonstrate that the Veteran's IBS was productive of severe IBS.  

After resolving reasonable doubt in favor of the Veteran, the Board concludes that the results of a January 28, 2011, VA examination reflect symptomatology that more nearly approximate the criteria for a 30 percent rating.  The Veteran reported nausea several times a week, no history of vomiting, no constipation, persistent diarrhea one to four times daily, no fistula, and daily sharp moderate right lower quadrant pain that lasted one to two hours.  Upon examination, there were no signs of significant weight loss or malnutrition, anemia, abdominal mass, or abdominal tenderness.  

The Veteran reported that he had not worked his usual occupation of fork lift driver for the last five to ten years because of panic attacks and stomach aches.  The examiner opined that the Veteran's IBS caused significant effects on his occupation to include decreased concentration and incontinence, which would result in increased absenteeism.  There was a mild impact on exercise, sports, recreation, traveling, feeding, bathing, and dressing; and a severe impact on toileting.  There was no effect on the Veteran's ability to do chores, shop, or groom.  The examiner opined that the Veteran's IBS by itself could affect physical labor in a moderate to severe way, and sedentary work mildly in an ideal situation.  The examiner continued that if his work environment became tense or anxiety provoking his IBS can worsen to the point of affecting the physical labor to a severe degree and sedentary work to a severe degree.  However, the examiner ultimately concluded that it was less likely than not that the Veteran's IBS would cause unemployability.  The examiner reasoned that the Veteran should be able to maintain a sedentary job where bathroom were close by and breaks were available.

In summary, the Veteran again denied having constipation.  However, he did report having persistent diarrhea, nausea several times a week, and daily sharp moderate right lower quadrant pain lasting from one to two hours.  Importantly, the examiner opined that although IBS could impact the Veteran's ability to perform physical labor in a moderate to severe way and only in a mild way when performing sedentary labor, the examiner added that when a work environment becomes tense or causes more anxiety, the Veteran's ability to perform both physical and sedentary work will be affected in a severe way.  With reasonable doubt resolved in favor of the Veteran, a 30 percent disability rating is warranted the date of the examination showing a worsening of IBS, January 28, 2011.  See 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7319.  This is the highest schedular rating available for this disability.  Id.  

Extraschedular Consideration

Finally, The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular ratings inadequate.  38 C.F.R. § 3.321(b) (2013); see also Thun v. Peake, 11 Vet. App. 111, 115 (2008).  The first question in such an inquiry is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms - marked interference with employment or frequent periods of hospitalization.  Id.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extra-schedular rating is warranted.

The Veteran has not reported symptoms that are not contemplated in the diagnostic code used to rate his service-connected hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran's hypertension, including blood pressure readings and possible symptoms, are controlled by medication.  Such is contemplated by the rating criteria.  Id.  Accordingly, as the rating criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, and no referral is required.  

The Veteran has not reported symptoms that are not contemplated in the diagnostic code used to rate his service-connected IBS.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  The Veteran's IBS is manifested by diarrhea and abdominal distress (nausea, gas, and abdominal pain) which is contemplated in the rating criteria.  Id.  Accordingly, as the rating criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, and no referral is required.  

For these reasons, referral for extraschedular consideration is not appropriate in this case.  


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Prior to January 28, 2011, entitlement to a rating in excess of 10 percent for irritable bowel syndrome is denied.

Effective January 28, 2011, entitlement to a 30 percent rating for irritable bowel syndrome, but no higher, is granted.


REMAND

As noted in the Introduction to this decision, the Board has determined that additional evidentiary development is required to sufficiently address the Veteran's claims of entitlement to a rating higher than 30 percent for a psychiatric disorder prior to October 14, 2006, and a rating in excess of 70 percent thereafter; and entitlement to a TDIU.
Pursuant to the December 2010 remand, the Veteran underwent a VA examination for his service-connected psychiatric disorder in January 2011.  The diagnoses were panic disorder with agoraphobia, generalized anxiety disorder, and personality disorder NOS (not otherwise specified).  The examiner opined that the Veteran's anxiety levels were most likely not sufficient to preclude the possibility of working.  The examiner continued that the primary determinate of unemployment for the Veteran was his personality style which involves intense dependency needs and an inability to sooth or mange painful emotional states which results in withdrawal and acceptance of helplessness.

The Board finds this opinion inadequate upon which to base a determination.  The Board observes that the examiner did not provide a sufficient explanation as to why the Veteran's anxiety was most likely not sufficient to preclude employability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because ascertaining whether the Veteran's service-connected psychiatric disorder precludes employability is inextricably intertwined with the issue of TDIU, both issues must be remanded.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the claims are REMANDED for the following actions:

1.  Associate with the claims file all relevant VA treatment records dated from June 2013 to the present.  If no additional VA treatment records are available, this should be noted in the Veteran's claims file.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination(s) to determine the effect of the Veteran's service-connected disabilities on his employability.  The Veteran's electronic and paper claims file must be made available to and thoroughly reviewed by the examiner in connection with the examination.  Review of all aspects of the Veteran's claims file must be noted in the examination report.

With regard to his service-connected psychiatric disorder, the examiner should review the January 2011 VA opinion and specifically address the impact of the Veteran's anxiety on his ability to maintain substantially gainful employment.  Additionally, although the Veteran is not service-connected for a personality disorder, the examiner should sufficiently address whether it is possible to separate the effects of his service-connected psychiatric disorder from his non-service connected personality disorder.  

Based on examination findings and other evidence contained in the claims file, the examiner(s) must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of the combination of his service-connected disabilities, which are: (1) a psychiatric disability; (2) irritable bowel syndrome; and (3) hypertension. 

In doing so, the examiner also must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone).  The examiner should address the opinions cited herein, to include the September 2009 VA examination report, January 2010 VA examination report, January 2011 VA examination reports, and Social Security Administration records.  The examination reports must include a complete rationale for all opinions and conclusions. 
3.  After completing the above actions and any other development, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


